DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prosecution is re-opened and another non-final rejection is made.

Response to Arguments
Applicant's arguments filed on 01/25/2022 are moot on view of Zhang (US 2016/0361776). 
 
Claim Interpretation
The previous 35 U.S.C. 112(f) notification is maintained.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“means for welding” in claim 20 at line 2 wherein the spec discloses only “a welding torch or gun 60 of the welding device” (PGPUB P25:1-2).
“means for moving the welding torch” in claim 20 at line 3 wherein the spec discloses only “the robot arm 14” (PGPUB P25:2-3).
“means for determining a relative position of a welding torch” in claim 20 at line 5 wherein the spec discloses only “The relative position sensor 280 may be any sensor capable of determining the relative position of the welding torch 260” (PGPUB P34:3-5).
“means for calculating a correction to the movement of the welding torch” in claim 20 at line 7 wherein the spec discloses only “the controller 590 can calculate a correction vector based on the relative position of the welding torch 560 to the actual weld path 510 and based on the absolute position of the welding torch 560” (PGPUB P44:9-12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2016/0361776).

	Regarding claim 13, Zhang teaches
A welding system (an example welding system 10; P29:1-2, Fig. 1

    PNG
    media_image1.png
    912
    638
    media_image1.png
    Greyscale
), comprising:
(a robot holding the welding torch, and the welding controller is configured to control a position of the welding torch based on the orientation of the sensor; P23:2-5, Fig. 3A) comprising a welding torch (a torch 300; P43:3, Fig. 3A

    PNG
    media_image2.png
    418
    449
    media_image2.png
    Greyscale
);
a relative position sensor (a gyroscope 322; P46:6, Fig. 3B) for sensing a relative position (the angular position  1 and 2 of “the torch 300” “based on the second intermediate coordinate system”; P18:end and  X(12), Y(12), Z(12) in Fig. 4C wherein the rotation angles 1 and 2 of the IMU 306 on the X(12), Y(12), Z(12) axis are relative positions on the X(12), Y(12), Z(12) axis in Fig. 4C with respect to the absolute coordinates X, Y, Z in Fig. 4A) of the welding torch to an actual weld path (the torch 50’s wirelessly transmitted location and angular orientation; P36:3-4 making the time history of the position of “an electrical arc”; P30:end, for welding the workpiece 54; P62:end);

(an accelerometer 320; P46:5-6, Fig. 3B) for sensing an absolute position (the IMU 306’s output components on the arrowed X, Y, Z axis in Fig. 4A of “a position of the torch 300 if the initial starting point is known”; P44:7-8 on “a uniform reference coordinate system can be defined by the manufacturer”; P63:1-2 wherein the arrowed X, Y, Z unit vector in Fig. 4A is called the absolute coordinate system or “a uniform reference coordinate system can be defined by the manufacturer”) of the welding torch; and 

a welding controller (the controller 56; P40:6-7, Fig. 1) for controlling movement of the welding torch based on a planned welding path (the inherently desired “position of the torch 50 while welding” “keeping the welder within tolerance”; P71:3 as “a good weld”; P36:16) and a correction vector (The real time feedback; P71:1 wherein the real time feedback is a 5th dimensional error vector made of three positions and two e angles from the IMU 306);

wherein the welding controller comprises logic (instructions; P26:2 including flow diagram; P15:1, Fig. 6 wherein the controller transforms the relative measurement data onto the absolute coordinates in order to associate with other absolute data in the controller or in reverse the controller transforms the absolute data onto the relative frame to related to other relative data in the controller) for calculating the correction vector based on the relative position of the welding torch to the actual weld path and the absolute position of the welding torch when the actual weld path is different from the planned weld path.

	Regarding claim 14, Zhang teaches
(a storage device; P35:14-15) storing the planned welding path (the inherently desired “position of the torch 50 while welding” “keeping the welder within tolerance”; P71:3 as “a good weld”; P36:16).

	Regarding claim 16, Zhang teaches 
wherein the absolute position sensor comprises at least one accelerometer (an accelerometer 320; P46:5-6, Fig. 3B).

	Regarding claim 17, Zhang teaches
further comprising:
a robot (a welding robot; P71;5) for moving the welding torch (a torch 300; P43:3, Fig. 3A); and
a robot controller (P23:1-2) for controlling movement of the robot;
wherein the robot controller adjusts movement of the robot based on the correction vector (The real time feedback; P71:1 wherein the real time feedback is a 5th dimensional error vector made of three positions and two e angles from the IMU 306).

Regarding claim 18, Zhang teaches
wherein the relative position sensor (a gyroscope 322; P46:6, Fig. 3B) is associated with a weld path tracking system (an IMU 306; P43:5 for “The torch 50 to be tracked more accurately”; P70:3-4). 

	Regarding claim 20, Zhang teaches
A welding system (an example welding system 10; P29:1-2, Fig. 1

    PNG
    media_image1.png
    912
    638
    media_image1.png
    Greyscale
), comprising:

means (a robot holding the welding torch, and the welding controller is configured to control a position of the welding torch based on the orientation of the sensor; P23:2-5, Fig. 3A) for welding with a welding torch (a torch 300; P43:3, Fig. 3A

    PNG
    media_image2.png
    418
    449
    media_image2.png
    Greyscale
);

means () for moving the welding torch in accordance with a planned welding path (the inherently desired “position of the torch 50 while welding” “keeping the welder within tolerance”; P71:3 as “a good weld”; P36:16) and a correction vector (The real time feedback; P71:1 wherein the real time feedback is a 5th dimensional error vector made of three positions and two e angles from the IMU 306);

means (a gyroscope 322; P46:6, Fig. 3B) for determining a relative position (the angular position  1 and 2 of “the torch 300” “based on the second intermediate coordinate system”; P18:end and  X(12), Y(12), Z(12) in Fig. 4C wherein the rotation angles 1 and 2 of the IMU 306 on the X(12), Y(12), Z(12) axis are relative positions on the X(12), Y(12), Z(12) axis in Fig. 4C with respect to the absolute coordinates X, Y, Z in Fig. 4A) of the welding torch to an actual weld path (the torch 50’s wirelessly transmitted location and angular orientation; P36:3-4 making the time history of the position of “an electrical arc”; P30:end, for welding the workpiece 54; P62:end) and determining an absolute position (the IMU 306’s output components on the arrowed X, Y, Z axis in Fig. 4A of “a position of the torch 300 if the initial starting point is known”; P44:7-8 on “a uniform reference coordinate system can be defined by the manufacturer”; P63:1-2 wherein the arrowed X, Y, Z unit vector in Fig. 4A is called the absolute coordinate system or “a uniform reference coordinate system can be defined by the manufacturer”) of the welding torch; and

means (The non-transitory machine-readable medium further comprising instructions that cause the processor; P26:1-2) for calculating (determine; P26:3) a correction (The real time feedback; P71:1 wherein the real time feedback is a 5th dimensional error vector made of three positions and two e angles from the IMU 306) to the movement of the welding torch based on the relative position of the welding torch to the actual weld path and the absolute position of the welding torch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0361776) as applied to claim 13 above and further in view of Detriche (US 4,642,447).

	Regarding claim 15 Zhang discloses
wherein the relative position sensor (a gyroscope 322; P46:6, Fig. 3B) comprises a sensor (a gyroscope 322; P46:6, Fig. 3B).

	Zhang discloses “the relative position sensor” and “a sensor” as mapped above, but is silent regarding
a current sensor.

	However Detriche discloses, in the same field for “a welding torch 8 fixed by a spindle 10 and a support 16 and a position detector 14 is also fixed to the support 16” (Col.3:55-57, Fig. 1a-1b

    PNG
    media_image3.png
    280
    360
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    276
    360
    media_image4.png
    Greyscale
), 
a current sensor (eddy current probe comprising an oscillator 40, two coils 42, 44 forming the position detector 14; Col.7:4-6, Fig. 5a

    PNG
    media_image5.png
    323
    451
    media_image5.png
    Greyscale

Further disclosing “a processing circuit supplying signals Vy and Vz indicating the distance between the position detector and the resetting point P', i.e. the distance between the torch and the line to be followed”; Col.7:7-10).

	The advantage of using Detriche’s eddy current probe is to automatically measure and indicate the distance y between the position detector and the resetting point P' on a relative coordinate system having a setting point origin P on a workpiece and using the measured distance on the relative coordinate system, repeatedly form a weld seam along the weld groove within the width of the welding groove.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zhang with Detriche by replacing Zhang’s pencil-like torch with  Detriche’s welding torch 8 fixed by a spindle 10 and a support 16 and a position detector 14 also fixed to the support 16” in order to automatically measure and indicate the distance y between the position detector and the resetting point P' on a relative coordinate system having a setting point origin P on a workpiece and using the measured distance on the relative coordinate system, repeatedly form a weld seam along the weld groove within the width of the welding groove.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0361776)  as applied to claim 13 above and further in view of Harris (US 2012/0305532).

	Regarding claim 19, Zhang discloses 
wherein the welding torch (a torch 300; P43:3, Fig. 3A) moves at least inches per second (speed of the torch 50; P71:3-4) along the actual weld path (the torch 50’s wirelessly transmitted location and angular orientation; P36:3-4 making the time history of the position of “an electrical arc”; P30:end, for welding the workpiece 54; P62:end).

	Zhang discloses “at least inches per second” as mapped above, but is silent regarding
at least 50 inches per second

	However, Harris discloses, in the same field for “a robot tool to perform a weaving action for producing a weld on a part with a torch having at least two wires” (Claim 9, lines 1-3).
at least 50 inches per second (programming the torch travel speed of at least 9 inches per second; Claim 9, lines 9-10 wherein Harris’ speed range and Applicant’s speed range overlaps)

	The advantage of using Harris’ “programming the torch travel speed of at least 9 inches per second” is to meet the production requirements, e.g., the required weld seam quality, required production amount, the deadline of the product delivery, etc suiting a user specific application using the same robotic welding system.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zhang with Harris by replacing Zhang’s “speed of the torch 50” with Harris’ “programming the torch travel speed of at least 9 inches per second” in order to meet the production requirements, e.g., the required weld seam quality, required production amount, the deadline of the product delivery, etc suiting a user specific application using the same robotic welding system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nihei (US-20080009972), Zhang (US-7181314), Boillot (US-6430472), Haefner (US-4675502), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942. The examiner can normally be reached 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GYOUNGHYUN BAE/Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761